                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   CASEY TROYER,
                                  11                    Plaintiff,                          No. 20-06065-WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13   THE YERBA MATE CO., LLC, and                         ORDER DENYING MOTION TO
                                       GUAYAKI SUSTAINABLE                                  FILE CERTAIN MATERAILS
                                  14   RAINFOREST PRODUCTS, INC.,                           UNDER SEAL
                                  15                    Defendants.

                                  16

                                  17         Plaintiff has moved to file under seal two exhibits in support of his motion for class

                                  18   certification.

                                  19         There is generally “a strong presumption in favor of access” to court records and

                                  20   documents. Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). “A

                                  21   party seeking to seal a judicial record then bears the burden of overcoming this strong

                                  22   presumption by meeting the compelling reasons standard. That is, the party must articulate

                                  23   compelling reasons supported by specific factual findings that outweigh the general history of

                                  24   access and the public policies favoring disclosure.” Id. at 1178–79 (cleaned up).

                                  25         A classic example of a compelling reason is “business information that might harm a

                                  26   litigant’s competitive standing.” Ctr. For Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1096–

                                  27   97 (9th Cir. 2016) (citations omitted).

                                  28
                                   1        Here, plaintiff seeks to file under seal electronic records in the form of spreadsheets

                                   2   containing (1) lists of invoices and (2) records from an application he used in his work which

                                   3   tracked his location and use of the app along with the associated customer information.

                                   4        In support of sealing, plaintiff states only (Dkt. No. 50-1 at ¶ 3):

                                   5                Exhibits DD and EE consist of electronic data that [defendants]
                                                    presumably consider trade secrets. The documents were marked
                                   6                by Defendants as confidential pursuant to the Protective Order (DE
                                                    42). The declaration of [plaintiff’s expert] restates some of the
                                   7                information contained within Exhibits DD and EE, namely,
                                                    customer names and locations.
                                   8
                                            This does not suffice. If customer names and locations is “business information that
                                   9
                                       might harm a litigant’s competitive standing,” which is doubtful, then only those portions of
                                  10
                                       the records should be sealed. Plaintiff seeks to seal the entire spreadsheets, of which only
                                  11
                                       small portions are customer names and locations.
                                  12
Northern District of California




                                            Therefore, the motion is DENIED.
 United States District Court




                                  13

                                  14
                                            IT IS SO ORDERED.
                                  15

                                  16
                                       Dated: May 12, 2021
                                  17

                                  18
                                  19                                                           WILLIAM ALSUP
                                                                                               UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
